Exhibit 10.1

 

 

SALE AND PURCHASE AGREEMENT

with respect to issued shares of

GERENS MANAGEMENT GROUP, S.A.

between

Tinsa Tasaciones Inmobiliarias, S.A.

Mr. José Manuel Albaladejo González

Caja de Ahorros y Monte de Piedad de Ávila

Caja de Ahorros de Murcia

Caja de Ahorros de la Rioja

Monte de Piedad y Caja General de Ahorros de Badajoz

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos

Caja Castilla La Mancha Corporación, S.A.

Caixa de Aforros de Vigo, Ourense e Pontevedra (Caixanova)

Araba Gertu, S.A.

Invernostra, S.L.U.

Caixa d’Estalvis de Sabadell

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)



--------------------------------------------------------------------------------

Caja de Ahorros y Monte de Piedad de Segovia

Ahorro Corporación, S.A.

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol)

Caja Insular de Ahorros de Canarias

(the “ Sellers”)

and

HILL INTERNATIONAL, S.A.

(the “Purchaser”)

February 15, 2008

 

 

 



--------------------------------------------------------------------------------

INDEX

 

1.

   SALE AND PURCHASE OF SHARES    9   

1.1     Subject matter of the Agreement

   9   

1.2    Acquisition Price

   11   

1.3    Payment of the Price

   12

2.

   DUE DILIGENCE    14

3.

   REPRESENTATIONS AND WARRANTIES    15   

3.1    Representations and Warranties of the Sellers

   15   

3.2    Representations and Warranties of the Purchaser

   15   

3.3    Veracity and accuracy of the Representations and Warranties

   15

4.

   INDEMNITY    16   

4.1    Inaccurate Representations and Warranties

   16   

4.2    Warranty of title and right of possession

   17

5.

   PROCEDURE FOR CLAIMING THE SELLERS’ LIABILITY    17   

5.1    Notification

   17   

5.2    Contingency without a third party claim

   17   

5.3    Third party claim

   18

6.

   TAXES    19

7.

   FEES AND EXPENSES    19

8.

   COOPERATION    20

9.

   NOTICES    20   

9.1    Form

   20   

9.2    Addresses

   20   

9.3    Change of addresses

   22   

9.4    Personal notices. Copies

   23

10.

   PRIOR AGREEMENTS    23



--------------------------------------------------------------------------------

11.

   ENTIRE AGREEMENT AND AMENDMENTS    23

12.

   NO WAIVER    23

13.

   EXECUTION IN PUBLIC DEED    23

14.

   LANGUAGE    24

15.

   APPLICABLE LAW    24

16.

   JURISDICTION    24



--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

This agreement has been made in Madrid, on February 15, 2008

BY AND BETWEEN

On the one side,

Mr. José Manuel Albaladejo González (hereinafter the “Executive”), of legal age,
of Spanish nationality, with domicile for these purposes at Las Rozas (Madrid),
calle José Echegaray, number 8, building number 3, 1ª and Tax Identification
Number (NIF) 139.256- Z, acts for and on his own name and behalf.

Tinsa Tasaciones Inmobiliarias, S.A. (hereinafter the “Entity 1”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Madrid, calle Vallehermoso, number 8. It is registered at Madrid
Mercantile Registry in Volume 4,319, Sheet 191, Section 8 and Page Number
M-71677. It has been assigned Tax Identification Number (NIF) A-78029774. It is
duly represented by Mr. Luís Leirado Campo, of spanish nationality, of legal
age, with domicile for these purposes at Las Rozas (Madrid), calle José
Echegaray, number 9 and holder of I.D. number 21375008-G. He acts by virtue of
the power of attorney granted, before the Madrid Public Notary, Mr. Enrique
Franch Valverde, on January 18, 2008, under his protocol serial number 201.

Caja de Ahorros y Monte de Piedad de Ávila (hereinafter the “Entity 2”) an
entity duly incorporated and existing under the Spanish laws, whose principal
place of business is at Ávila, plaza de Santa Teresa, number 10. It is
registered at Ávila Mercantile Registry in Volume 55, Book 13, Section 8 and
Page Number AV-684. It has been assigned Tax Identification Number (NIF)
G-05011846. It is duly represented by Mr. José Manuel Espinosa Herrero, of
Spanish nationality, of legal age, with domicile for these purposes at Ávila,
plaza de Santa Teresa, number 10 and holder of I.D. number 15.982.184-J. He acts
by virtue of the power of attorney granted before the Public Notary, Dña.
Concepción Pilar Barrio del Olmo, on September 19, 2007, under her protocol
serial number 2,676.

Caja de Ahorros de Murcia (hereinafter the “Entity 3”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Murcia, calle Gran Vía Escultor Salizillo, number 23. It is
registered at Murcia Mercantile Registry in Volume 292, Sheet 201 and Page
Number MU-5808. It has been assigned Tax Identification Number (NIF) G-30010185.
It is duly represented by Ms. Valvanera Marcos Cartelle, of spanish nationality,
of legal age, with domicile for these purposes at Murcia, calle Gran Vía, number
23 and holder of I.D. number 32.817.305-P. She acts by virtue of the power of
attorney granted before the Public Notary Mr. Carlos Peñafiel de Río, on
January 24, 2008, under his protocol serial number 287.



--------------------------------------------------------------------------------

Caja de Ahorros de la Rioja (hereinafter the “Entity 4”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Logroño, calle Miguel Villanueva, number 9. It is registered at
Logroño Mercantile Registry in Tome 267, Sheet 1 and Page Number LO-1131. It has
been assigned Tax Identification Number (NIF) G-26003038. It is duly represented
by Mr. Jorge Albájar Barrón, of spanish nationality, of legal age, with domicile
for these purposes at Logroño, calle Miguel Villanueva number 9 and holder of
I.D. number 18.009.145-F. He acts by virtue of the power of attorney granted
before the Public Notary Mr. Julio Antonio Pernas Tobía, on October 28, 2003,
under his protocol serial number 3,022.

Monte de Piedad y Caja General de Ahorros de Badajoz (hereinafter the “Entity
5”) an entity duly incorporated and existing under the Spanish laws, whose
principal place of business is at Badajoz, plaza de San Francisco, number 18. It
is registered at Badajoz Mercantile Registry in Tome 36, Sheet 1 and Page Number
BA-1853. It has been assigned Tax Identification Number (NIF) G-06000681. It is
duly represented by Mr. José Antonio Marcos Blanco, of spanish nationality, of
legal age, with domicile for these purposes at Badajoz, paseo de San Francisco,
number 18 and holder of I.D. number 32.339.889-A. He acts by virtue of the power
of attorney granted before the Public Notary Mr. José Soto García-Camacho, on
April 17, 1986, under hir protocol serial number 532 and power of attorney
granted before the Public Notary Mr Ángel Juárez Juárez, on August 18, 1978,
under his protocol serial number 1,466.

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos
(hereinafter the “Entity 6”) an entity duly incorporated and existing under the
Spanish laws, whose principal place of business is at Burgos, avenida de Reyes
Católicos, number 1. It is registered at Burgos Mercantile Registry in Tome 258,
Book 49, Sheet 50 and Page Number BU-2099. It has been assigned Tax
Identification Number (NIF) G-09000779. It is duly represented by Santiago Ruiz
Díez, of Spanish nationality, of legal age, with domicile for these purposes at
Burgos, avenida de Reyes Católicos, number 1 and holder of I.D. number
13.047.059-X. He acts by virtue of the power of attorney granted before the
Public Notary Mr. Jesús Santamaría Villanueva, on December 5, 2001, under his
protocol serial number 2,672.

Caja Castilla La Mancha Corporación, S.A. (hereinafter the “Entity 7”) an entity
duly incorporated and existing under the Spanish laws, whose principal place of
business is at Cuenca, calle Parque de San Julián, number 20. It is registered
at Cuenca Mercantile Registry in Tome 123, Sheet 96 and Page Number CU-900. It
has been assigned Tax Identification Number (NIF) A-16036634. It is duly
represented by Mr. Juan José Ávila González, of Spanish nationality, of legal
age, with domicile for these purposes at Toledo, calle Ocaña, number 1 and
holder of I.D. number 3.789.525-E. He acts by virtue of power of attorney
granted before the Public Notary Mr Nicolás Moreno Badía, on May 23, 2006, under
his protocol serial number 1,639.

 

2



--------------------------------------------------------------------------------

Caixa de Aforros de Vigo, Ourense e Pontevedra (Caixanova) (hereinafter the
“Entity 8”) an entity duly incorporated and existing under the Spanish laws,
whose principal place of business is at Vigo, avenida García Barbón, number 1.
It is registered at Pontevedra Mercantile Registry in Book 1,134, Sheet 152, and
Page Number PO-4,111. It has been assigned Tax Identification Number (NIF)
G-36600369. It is duly represented by Ms. María Reyes Gil Ferro, of Spanish
nationality, of legal age, with domicile for these purposes at Vigo, avenida
García Barbón, number 1 and 3 and holder of I.D. number 5.399.278-M. She acts by
virtue of power of attorney granted before the Public Notary Mr. José Piñeiro
Prieto, on July 1, 2005, under his protocol serial number 1,116 complemented by
Investment Commission Agreement Certification dated on December 27, 2007.

Araba Gertu, S.A. (hereinafter the “Entity 9”) an entity duly incorporated and
existing under the Spanish laws, whose principal place of business is at
Vitoria, calle Olaguíbel, number 2. It is registered at Álava Mercantile
Registry in Tome 835, Sheet 90 and Page Number VI-6.140. It has been assigned
Tax Identification Number (NIF) A-01.269.679. It is duly represented by Mr. José
Alberto Barrena Llorente, of Spanish nationality, of legal age, with domicile
for these purposes at Vitoria, calle Olaguidel, number 2 and holder of I.D.
number 14.909.320-F. He acts by virtue of power of attorney granted before the
Public Notary Mr. Alfredo Pérez Ávila, on February 12, 2008, under his protocol
serial number 429.

Invernostra, S.L.U. (hereinafter the “Entity 10”) an entity duly incorporated
and existing under the Spanish laws, whose principal place of business is at
Pañma de Mallorca, calle Ter, number 16. It is registered at Palma de Mallorca
Mercantile Registry in Tome 1,603, Sheet 31 and Page Number PM-7,965. It has
been assigned Tax Identification Number (NIF) B-07229693. It is duly represented
by Mr. José María Navarro Lacoba, of spanish nationality, of legal age, with
domicile for these purposes at Palma de Mallorca, camí Son Fangos, number 100,
flat B, 2 Floor-8thB (Complex Mirall Balear) and holder of I.D. number
7.562.484-S. He acts by virtue of power of attorney granted before the Public
Notary Mr. José Andrés Herrero de Lara Pont, on January 24, 2008, under his
protocol serial number 354.

Caixa d’Estalvis de Sabadell (hereinafter the “Entity 11”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Sabadell, calle Gràcia, number 17 to 19. It is registered at
Barcelona Mercantile Registry in Tome 21,370, Sheet 1 and Page Number B-20785.
It has been assigned Tax Identification Number (NIF) G-08169799. It is duly
represented by Francisco Javier Chivato Pérez, of Spanish nationality, of legal
age, with domicile for these purposes at Sabadell, calle Gràcia, number 17 and
holder of I.D. number 2601570-V. He acts by virtue of power of attorney granted
before the Public Notary Mr. Enrique Ruiz de Bustillo Pont, on January 24, 2008,
under his protocol serial number 245.

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)
(hereinafter the “Entity 12”) an entity duly incorporated and existing under the
Spanish laws, whose principal place of business is at Zaragoza, plaza de Basileo
Paraíso, number

 

3



--------------------------------------------------------------------------------

2. It is registered at Zaragoza Mercantile Registry in Tome 1,194, Sheet 23 and
Page Number Z-4,862. It has been assigned Tax Identification Number (NIF)
G-50000652. It is duly represented by Mr. Santiago Javier Pasamar Berenguer , of
Spanish nationality, of legal age, with domicile for these purposes at Zaragoza,
plaza de Basilio Paraíso, number 2 and holder of I.D. number 17129135-T. He acts
by virtue of power of attorney granted before the Public Notary Mr. Francisco
Javier Hijas Fernández, on January 23, 2008, under his protocol serial number
136.

Caja de Ahorros y Monte de Piedad de Segovia (hereinafter the “Entity 13”) an
entity duly incorporated and existing under the Spanish laws, whose principal
place of business is at Segovia, avenida Fernández Ladreda, number 8. It is
registered at Segovia Mercantile Registry in Tome 28, Sheet 119 and Page Number
SG-560. It has been assigned Tax Identification Number (NIF) G-40000192. It is
duly represented by Mr. Antonio Luis Tapias Domínguez, of spanish nationality,
of legal age, with domicile for these purposes at Segovia, avenida Fernández
Ladreda, number 8 and holder of I.D. number 3.420.782-S. He acts by virtue of
power of attorney granted before the Public Notary Ms. Dña. Mª Antonia Santero
de la Fuente, on December 20, 2007, under her protocol serial number 15,414.

Ahorro Corporación, S.A. (hereinafter the “Entity 14”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Madrid, paseo de la Castellana, number 89. It is registered at
Madrid Mercantile Registry in Tome 9,671, Sheet 66 and Page Number M-89,593. It
has been assigned Tax Identification Number (NIF) A-79202628. It is duly
represented by Ms. Blanca Rivilla Calle of spanish nationality, of legal age,
with domicile for these purposes at Madrid, paseo de la Castellana, number 89
and holder of I.D. number 52475085-X. She acts by virtue of power of attorney
granted before the Public Notary Ms. María Bescós Badía, on February 14, 2008,
under her protocol serial number 156.

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol) (hereinafter the “Entity 15”) an entity duly incorporated and existing
under the Spanish laws, whose principal place of business is at Sevilla (41004),
plaza de San Francisco, number 1. It is registered at Sevilla Mercantile
Registry in Tome 4,675, Sheet 1 and Page Number SE-74000 It has been assigned
Tax Identification Number (NIF) G-91658039. It is duly represented by Mr. Juan
Carlos Ollero Pina , of spanish nationality, of legal age, with domicile for
these purposes at Sevilla, calle Zaragoza, number 52, 2nd floor and holder of
I.D. number 28.336.770-B. He acts by virtue of power of attorney granted before
the Public Notary Mr. Antonio Ojeda Escobar, on May 18, 2007, under his protocol
serial number 1,810.

Caja Insular de Ahorros de Canarias (hereinafter the “Entity 16”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Las Palmas de Gran Canaria, calle de Triana, number 20. It is
registered at Gran Canaria Mercantile Registry in Tome 907, Sheet 152 and Page
Number GC-4209. It has been assigned Tax Identification Number (NIF) G-35000272.
It is duly represented by Mr. Juan Miguel Amuchástegui Espilla, of Spanish
nationality, of legal age, with domicile for

 

4



--------------------------------------------------------------------------------

these purposes at Las Palmas de Gran Canaria, calle de Triana, number 20 and
holder of I.D. number 15.341.410-L. He acts by virtue of power of attorney
granted before the Public Notary Mr. Juan Alfonso Cabello Cascajo, on
January 24, 2008, under his protocol serial number 504.

The Executive, the Entity 1, the Entity 2, the Entity 3, Entity 4, Entity 5,
Entity 6, Entity 7, Entity 8, Entity 9, Entity 10, Entity 11, Entity 12, Entity
13, Entity 14, Entity15 and Entity 16, hereinafter will be jointly referred to
as the “Sellers”.

And on the other side,

Hill International, S.A. (“Purchaser”), a company duly incorporated and existing
under the laws of Luxembourg, whose principal place of business is at 20 Avenue
Monterrey, L-2163, Luxembourg and is registered at the Commercial Registry of
Luxembourg under number B106594, with Tax Identification Number (NIF) N1181177E.
The Purchaser is duly represented by Mr. Irvin E. Richter, of american
nationality, of legal age, with domicile for these purposes at 303 Lippincott
Centre, Marlton, New Jersey, United States, and holder of passport number
017912208 in force. He acts by virtue of power of attorney granted before the
Niederaven Public Notary Mr. Paul Bettingen, on January 30, 2008, duly
apostilled.

In this Sale and Purchase Agreement, the Sellers and the Purchaser may also be
hereinafter collectively referred to as the “Parties” and each of them a
“Party”.

The Parties mutually recognise their respective legal capacity for the execution
of this Sale and Purchase Agreement and for this purpose, hereby declare the
following

WHEREAS

 

  I. The Sellers are the owners of three thousand (3,000) shares numbered 1 to
250, 301 to 447, 551 to 697, 801 to 947, 1,051 to 1,247, 1,351 to 1,547, 1,611
to 2,007, 2,111 to 2,154, 2,361 to 2,507, 2,611 to 2,757, 2,861 to 2,870, 2,911
to 3,454, 3,661 to 3,807, 3,910 to 4,056, 4,160 to 4,294, 4,348 to 4,396 and
4,550 to 4,697 all inclusive (the “Shares”), representing sixty per cent
(60%) of the capital stock of GERENS MANAGEMENT GROUP, S.A. (the “Company”), a
company incorporated in accordance with the laws of the Kingdom of Spain for an
indefinite term under a public deed executed in Madrid before the Notary Public
Mr. Enrique Franch Valverde, on January 19, 1998 under number 154 of his
protocol; registered at the Mercantile Registry of Madrid, in Volume 12,195,
Sheet 79, Section 8 and Page Number M-207,890; whose registered office is at
José Echegaray 8, Parque Empresarial Alvia, Edificio 3, Planta 1, Oficinas
10-11-12, 28232 Las Rozas, Madrid and whose Spanish Tax Identification number is
A-81929788, according with the following distribution:

 

5



--------------------------------------------------------------------------------

SELLER

  

NUMBER OF TRANSFERRED SHARES.

IDENTIFICATION

   % OF THE
CAPITAL STOCK  

Tinsa Tasaciones Inmobiliarias, S.A.

  

294

From 3,161 to 3,454, both inclusive.

   5.88 %

José Manuel Albaladejo González

  

148

From 4,550 to 4,697, both inclusive.

   2.96 %

Caja de Ahorros y Monte de Piedad de Ávila

  

147

From 301 to 447, both inclusive.

   2.94 %

Caja de Ahorros de Murcia

  

147

From 801 to 947, both inclusive.

   2.94 %

Caja de Ahorros de la Rioja

  

147

From 1,051 to 1,100, 1,351 to 1,388, 2,861 to 2,870 and 4,348 to 4,396, all
inclusive.

   2.94 %

Monte de Piedad y Caja General de Ahorros de Badajoz

  

147

From 1,101 to 1,247, both inclusive.

   2.94 %

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos

  

147

From 1,401 to 1,547, both inclusive.

   2.94 %

Caja Castilla La Mancha Corporación, S.A.

  

147

From 2,611 to 2,757, both inclusive.

   2.94 %

Caixa de Aforros de Vigo, Ourense e Pontevedra (Caixanova)

  

250

From 2,911 to 3,160, both inclusive..

   5.00 %

Araba Gertu, S.A.

  

147

From 3,661 to 3,807, both inclusive.

   2.94 %

Invernostra, S.L.U.

  

147

From 3,910 to 4,056, both inclusive.

   2.94 %

 

6



--------------------------------------------------------------------------------

Caixa d’Estalvis de Sabadell

  

147

From 2,361 to 2,507, both inclusive.

   2.94 %

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)

  

147

From 1,389 to 1,400, 4,160 to 4,294, all inclusive.

   2.94 %

Caja de Ahorros y Monte de Piedad de Segovia

  

147

From 1,861 to 2,007, both inclusive.

   2.94 %

Ahorro Corporación, S.A.

  

250

From 1 to 250, both inclusive.

   5.00 %

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol)

  

294

From 1,611 to 1,860 and 2,111 to 2,154, all inclusive.

   5.88 %

Caja Insular de Ahorros de Canarias

  

147

From 551 to 697, both inclusive.

   2.94 %

TOTAL

   3,000    60.00 %

 

  II. Since the share certificates representing the Shares are neither issued
nor delivered, this transfer is regulated, pursuant to Article 56 of the Spanish
Corporations Law, by the rules on the assignment of claims and other intangible
rights.

 

  III. The Shares are fully paid-up, are of the same class and series, are not
subject to any ancillary obligations and do not bear any kind of lien or
encumbrance. Each of the Sellers evidences its ownership over the corresponding
number of Shares by producing in this act the following commercial documents:

 

  (a) Gerens Hill International, S.A incorporation Public Deed, granted before
the Madrid Public Notary, Mr. Enrique Franch Valverde, on January 19, 1998 under
his protocol serial number 154. It is ownership title of the shares numbered:
3,161 to 3,333 and 4,550 a 4,697, all inclusive.

 

  (b) Sale and Purchase Deed of shares, granted before the Madrid Public Notary,
Mr. Enrique Franch Valverde, on March 22, 2002, under his protocol serial number
1,080. It is ownership title of the shares numbered: 301 to 447, 801 to 947,
1,051 to 1,247, 1,401 to 1,450, 1,611 to 1,860, 2,111 to 2,154, 2,611 to 2,757
and 2,911 to 3.160, all inclusive.

 

7



--------------------------------------------------------------------------------

  (c) Sale and Purchase Deed of shares, granted before the Madrid Public Notary,
Mr. Enrique Franch Valverde, on September 8, 2000, under his protocol serial
number 3,019. It is ownership title of the shares numbered: 3.334 to 3.454, both
inclusive.

 

  (d) Sale and Purchase Deed of shares, granted before the Madrid Public Notary,
Mr. Enrique Franch Valverde, on October 19, 2005, under his protocol serial
number 3,917. It is ownership title of the shares numbered: 1,351 to 1,400,
1,451 to 1,547, 2,361 to 2,507, 2,861 to 2,870, 3,661 to 3,807, 3,910 to 4,056,
4,160 to 4,294 and 4,348 to 4,396, all inclusive.

 

  (e) Sale and Purchase Deed of shares, granted before the Madrid Public Notary,
Mr. Enrique Franch Valverde, on October 26, 2005, under his protocol serial
number 4,034. It is ownership title of the shares numbered: 1,861 to 2,007, both
inclusive.

 

  (f) Sale and Purchase Deed of shares, granted before the Madrid Public Notary,
Mr. Enrique Franch Valverde, on June 21, 2006, under his protocol serial number
3,917. It is ownership title of the shares numbered: 551 to 697, both inclusive.

 

  (g) Ahorro Corporación Financiera, S.V., S.A. Intervention by a sale and
purchase title. It is ownership title of the shares numbered: 1 to 250, both
inclusive.

The documents mentioned in this Recital III shall hereinafter be referred to as
the “Property Titles”.

 

  IV. Pursuant to Article 108 of the Spanish Securities Market Law (Law 24/1988
of July 28) the transfer of the Shares is exempt from transfer tax.

 

  V. Whereas the Sellers are interested in selling to the Purchaser the Shares,
namely one three thousand (3,000) shares, numbers from 1 to 250, 301 to 447, 551
to 697, 801 to 947, 1,051 to 1,247, 1,351 to 1,547, 1,611 to 2,007, 2,111 to
2,154, 2,361 to 2,507, 2,611 to 2,757, 2,861 to 2,870, 2,911 to 3,454, 3,661 to
3,807, 3,910 to 4,056, 4,160 to 4,294, 4,348 to 4,396 and 4,550 to 4,697, all
inclusive, that represent jointly 60% of the capital of the Company, for the
price and upon the terms and conditions contemplated herein for the purchase and
sale and transfer of Shares.

 

8



--------------------------------------------------------------------------------

Based on the above, the Parties have agreed to enter into this Sale and Purchase
Agreement (hereinafter, the “Agreement”) pursuant to the following:

CLAUSES

 

1. SALE AND PURCHASE OF SHARES

 

1.1 Subject matter of the Agreement

Subject to the terms and conditions of this Agreement, each of the Purchasers
sells and transfers to the Purchaser and the Purchaser purchases and acquires
the Shares described in recital one hereinabove with all the rights inherent
therein, according with the following distribution:

 

SELLER

  

NUMBER OF TRANSFERRED SHARES.

IDENTIFICATION

Tinsa Tasaciones Inmobiliarias, S.A.

  

294

From 3,161 to 3,454, both inclusive.

José Manuel Albaladejo González

  

148

From 4,550 to 4,697, both inclusive.

Caja de Ahorros y Monte de Piedad de Ávila

  

147

From 301 to 447, both inclusive.

Caja de Ahorros de Murcia

  

147

From 801 to 947, both inclusive.

Caja de Ahorros de la Rioja

  

147

From 1,051 to 1,100, 1,351 to 1,388, 2,861 to 2,870 and 4,348 to 4,396, all
inclusive.

Monte de Piedad y Caja General de Ahorros de Badajoz

  

147

From 1,101 to 1,247, both inclusive.

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos

  

147

From 1,401 to 1,547, both inclusive.

 

9



--------------------------------------------------------------------------------

Caja Castillto Mancha Corporación, S.A.

  

147

From 2,611 to 2,757, both inclusive.

Caixa de Aforros de Vigo, Ourense e Pontevedra (Caixanova)

  

250

From 2,911 to 3,160, both inclusive..

Araba Gertu, S.A.

  

147

From 3,661 to 3,807, both inclusive.

Invernostra, S.L.U.

  

147

From 3,910 to 4,056, both inclusive.

Caixa d’Estalvis de Sabadell

  

147

From 2,361 to 2,507, both inclusive.

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)

  

147

From 1,389 to 1,400, 4,160 to 4,294, all inclusive.

Caja de Ahorros y Monte de Piedad de Segovia

  

147

From 1,861 to 2,007, both inclusive.

Ahorro Corporación, S.A.

  

250

From 1 to 250, both inclusive.

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol)

  

294

From 1,611 to 1,860 and 2,111 to 2,154, all inclusive.

Caja Insular de Ahorros de Canarias

  

147

From 551 to 697, both inclusive.

TOTAL

   3,000

 

10



--------------------------------------------------------------------------------

1.2 Acquisition Price

The price payable for each of the Shares is EURO three thousand six hundred
(€3,600). Therefore, the total acquisition price payable by the Purchaser to the
Sellers is EURO ten million eight hundred thousand (€10,800,000) (hereinafter
the “Acquisition Price”), distributed among the Purchasers according to the
following figures:

 

SELLER

  

NUMBER OF TRANSFERRED SHARES.

IDENTIFICATION

   PRICE (€)

Tinsa Tasaciones Inmobiliarias, S.A.

  

294

From 3,161 to 3,454, both inclusive.

   1,058,400.00

José Manuel Albaladejo González

  

148

From 4,550 to 4,697, both inclusive.

   532,800.00

Caja de Ahorros y Monte de Piedad de Ávila

  

147

From 301 to 447, both inclusive.

   529,200.00

Caja de Ahorros de Murcia

  

147

From 801 to 947, both inclusive.

   529,200.00

Caja de Ahorros de la Rioja

  

147

From 1,051 to 1,100, 1,351 to 1,388, 2,861 to 2,870 and 4,348 to 4,396, all
inclusive.

   529,200.00

Monte de Piedad y Caja General de Ahorros de Badajoz

  

147

From 1,101 to 1,247, both inclusive.

   529,200.00

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos

  

147

From 1,401 to 1,547, both inclusive.

   529,200.00

Caja Castillto Mancha Corporación, S.A.

  

147

From 2,611 to 2,757, both inclusive.

   529,200.00

 

11



--------------------------------------------------------------------------------

Caixa de Aforros de Vigo, Ourense e Pontevedra (Caixanova)

  

250

From 2,911 to 3,160, both inclusive.

   900,000.00

Araba Gertu, S.A.

  

147

From 3,661 to 3,807, both inclusive.

   529,200.00

Invernostra, S.L.U.

  

147

From 3,910 to 4,056, both inclusive.

   529,200.00

Caixa d’Estalvis de Sabadell

  

147

From 2,361 to 2,507, both inclusive.

   529,200.00

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)

  

147

From 1,389 to 1,400, 4,160 to 4,294, all inclusive.

   529,200.00

Caja de Ahorros y Monte de Piedad de Segovia

  

147

From 1,861 to 2,007, both inclusive.

   529,200.00

Ahorro Corporación, S.A.

  

250

From 1 to 250, both inclusive.

   900,000.00

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol)

  

294

From 1,611 to 1,860 and 2,111 to 2,154, all inclusive.

   1,058,400.00

Caja Insular de Ahorros de Canarias

  

147

From 551 to 697, both inclusive.

   529,200.00

TOTAL

   3,000    10,800,000.00

 

1.3 Payment of the Price

The Acquisition Price as defined in Clause 1.2 above shall be due and payable on
the moment of execution of this Agreement before a Notary Public, according to
Clause 13 in immediately available funds by wire or similar bank transfer of
funds, from the following bank account in which the Purchaser has deposited the
funds prior to the agreement.:

 

12



--------------------------------------------------------------------------------

BIC OF CECA:    CECAESMM IBAN:    ES53 2000 0002 2056 4000 0000 BENEFICIRY:   
CONFEDERACIÓN ESPAÑOLA DE CAJAS DE AHORROS

to the following bank accounts:

 

SHELLER

   BANK ACCOUNT

Tinsa Tasaciones Inmobiliarias, S.A.

   2000 0002 27 0210130506
(Bank Account in CECA)

José Manuel Albaladejo González

   00651518140001004970

Caja de Ahorros y Monte de Piedad de Ávila

   Bank Account in The Bank of
Spain 2094 through OMF to
CECAESMM094

Caja de Ahorros de Murcia

   2000 0002 29 0160204305
(Bank Account in CECA)

Caja de Ahorros de la Rioja

   20370980780082222035

Monte de Piedad y Caja General de Ahorros de Badajoz

   Electronic IBAN
ES5820100000910011082904

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos

   OMF (codex 2017) BIC
CECAESMM017

Caja Castilla la Mancha Corporación, S.A.

   2105 0036 11 1220003992

Caixa de Aforros de Vigo, Ourense e Pontevedra (Caixanova)

   2080 0000 7500 80000402

Araba Gertu, S.A.

   2097 0774 36 0008176729

 

13



--------------------------------------------------------------------------------

Invernostra, S.L.U.

   2051 0100 55 1070002502

Caixa d’Estalvis de Sabadell

   2059 0972 10 8100000152

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)

   OMF Type 2 in favour of
CAZRES2Z

Caja de Ahorros y Monte de Piedad de Segovia

   ES76 2000 0002 2201 6020
6909 (Bank Account in
CECA)

Ahorro Corporación, S.A.

   20000002260210106903

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol)

   OMF to
ES4320000002220160210607

Caja Insular de Ahorros de Canarias

   20528370990047900001

The Purchaser, having paid the Acquisition Price, will acquire the title to the
Shares by the execution of this Agreement into a public deed. Upon acquisition
of the ownership of the Shares by the Purchaser by executing this document the
Purchaser is authorized to exercise the rights of all kinds inherent to the
status of shareholder of the Company.

Notwithstanding the above, the Parties hereby agree that any economic rights
inherent to the Shares acquired shall correspond to the Purchaser as from
January 1, 2008. In particular, the Purchaser shall be entitled to receive any
dividends distributed as from January 1, 2008, disregarding the moment on which
profits being distributed may have accrued.

 

2. DUE DILIGENCE

Before entering into this Agreement, the Purchaser has performed a process of
financial, commercial, accounting, legal and tax due diligence of the Company
and its subsidiaries, having reviewed all the relevant documents and information
required from the Company, directly or through its advisors. The documentation
reviewed and the information obtained from the Company is that listed in Annex 2
(the “Disclosed Documentation”).

 

14



--------------------------------------------------------------------------------

Furthermore, the Sellers expressly state that (i) they have not withheld from
the Purchaser’s revision any document or information whatsoever that could
adversely materially affect the net worth of the Company and (ii) the Disclosed
Information has not been affected by any substantial amendment or modification
as of the date hereof.

In light of the above, it is hereby expressly stated that the Purchaser deems
the Representations and Warranties (as defined hereinafter) made by the Sellers
sufficient. Consequently and to the extent it derives from the Disclosed
Documentation, any matter on which no representation and warranty is made shall
be deemed irrelevant for the purposes of the acquisition carried out by the
Purchaser.

 

3. REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Sellers

Each of the Sellers makes the representations and warranties included in Annex
3.1 to the Agreement (the “Representations and Warranties”).

 

3.2 Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Sellers as follows:

The Purchaser has full capacity to execute and implement this Agreement, which
does not infringe any legal or administrative provision, agreement, contract or
undertaking by which it is bound.

The Purchaser represents and warrants to the Sellers that the execution of this
Agreement does not oppose or violate, on its part, any state, autonomous
regional or local legislation applicable to it.

 

3.3 Veracity and accuracy of the Representations and Warranties

Regarding the Representations and Warranties, both the Sellers and the Purchaser
declare that the Representations and Warranties made by each of them are
accurate and true in all respects and assume liability for their veracity,
according to the terms established in this Agreement.

 

15



--------------------------------------------------------------------------------

4. INDEMNITY

 

4.1 Inaccurate Representations and Warranties

Each of the Sellers shall be liable to the Purchaser for, jointly and
proportionally to its participation in the Company transferred according to this
Agreement:

 

  •  

for the truth and accuracy of the Representations and Warranties made by it; and

 

  •  

for the other undertakings assumed hereunder.

Each Seller shall be obliged, without prejudice to (i) the ability of the
Purchaser to claim for specific performance or (ii) to the right of the
Purchaser to terminate this Agreement in the event of breach of the warranty of
title and right of possession or of the warranty of the Shares being free of any
liens or charges –except for those provided in the Bylaws of the Company as of
this date-, to hold the Purchaser harmless and indemnify it for any effective
and direct expenses, losses and damages suffered by the Company as a consequence
the lack of truth or accuracy of the Representations and Warranties.

The remedies described above will be the only remedies available to the
Purchaser under this Agreement for an event of breach of any of the provisions
of the same.

Any Contingencies (as defined hereinafter) are jointly and proportionally to
their respective participation in the Company transferred according to this
Agreement, guaranteed by all the Sellers up to a maximum amount corresponding to
the fifty percent (50%) of the Acquisition Price, a figure which therefore
constitutes the Sellers’ maximum limit of liability.

For the sake of clarity and up to the maximum amount defined in the paragraph
above, the amount of the total indemnification to be paid by the Sellers to the
Purchaser from time to time (which in any event shall have the consideration of
a reduction of the Acquisition Price) will be sixty percent (60%) of the
effective and direct loss, expense or damage suffered by the Company from time
to time (hereinafter, the “Indemnity”).

Further to the above, the Sellers shall be liable to the Purchaser, jointly and
proportionally to their respective participation in the Company transferred
according to this agreement, for the Indemnity.

The warranty period will be fifteen (15) months from the date hereof, except for
tax and social liabilities, for which the applicable period will be the legal
statute of limitations period.

 

16



--------------------------------------------------------------------------------

4.2 Warranty of title and right of possession

Each of the Sellers shall be liable for the right of possession relating to the
Shares transferred by each of them on the terms stipulated by articles 1475 et
seq. of the Civil Code pursuant to article 345 of the Commercial Code.

 

5. PROCEDURE FOR CLAIMING THE SELLERS’ LIABILITY

 

5.1 Notification

If (i) the Purchaser notices the existence of any fact or event or (ii) a third
party claim is filed against the Company, which in any of the cases may mean
that any of the Representations and Warranties are false or inaccurate (for all
cases, a “Contingency”), the Purchaser must inform the Sellers by means of a
written notification sent to the address indicated for these in this Agreement
for notification purposes (a “Notification of Breach of the Representations and
Warranties”).

 

5.2 Contingency without a third party claim

Within ten (10) days of receipt of the Notification of Breach of the
Representations and Warranties, the Sellers may challenge the Purchaser’s
allegations by means of a written notification sent to the Purchaser (“Notice of
Challenge”).

In the (10) days following the Notice of Challenge, the Sellers and the
Purchaser will negotiate in good faith in order to reach an agreement in
relation to (i) whether or not a Contingency exists and (ii) the amount of the
Indemnity, as the case may be.

In the event that the Parties are unable to fully agree on both matters, any
controversial issue will be subjected to examination by the corresponding
courts, pursuant to Clause 16.

The Indemnity will be immediately paid to the Purchaser by the Sellers pursuant
to the following:

 

  (a) If the period in which the Notice of Challenge may be carried out elapses
without the Purchaser having received any Notice of Challenge, the amount to be
paid to the Purchaser as Indemnity will be the one established in the
Notification of Breach of the Representations and Warranties, always subject to
the limitations foreseen in Clause 4.1.

 

17



--------------------------------------------------------------------------------

  (b) If a Notice of Challenge is made whereby all or part of an Indemnity is
accepted, such amount will be paid notwithstanding the Purchaser’s right to
obtain a higher amount by virtue of a court judgment.

 

  (c) If a court judgment is handed down pursuant to Clause 16 below, the amount
to be paid to the Purchaser as Indemnity will be the one indicated in such
decision, always subject to the limitations foreseen in Clause 4.1.

 

5.3 Third party claim

 

  5.3.1 If a third party claim consists of a request to give, or a claim to do
or not to do that may amount to a request to give, which may give rise to a
Contingency, and the Sellers (i) agree with the amount claimed by the third
party and (ii) pay the Indemnity to the Purchaser, the Purchaser will deem the
claim as resolved, without initiating any lawsuit or appeal against the same.

 

  5.3.2 If the Sellers do not agree with the third party claim, they will inform
the Purchaser by means of a written notification sent to the address indicated
for the Purchaser in this Agreement for notification purposes, within a period
of ten (10) calendar days following receipt by the Sellers of the Notification
of Breach of the Representations and Warranties. However, if the procedural
timeframe to reply to the third party claim was shorter, the Sellers shall
inform the Purchaser with sufficient prior notice before the end of the
corresponding procedural timeframe.

In this case, the Company will assume its own defence, taking all necessary
actions to duly and diligently oppose the claim in or out of court. In
particular, the Company will not be able to accept the third party claim without
the previous consent of the Sellers.

In this case, it is hereby agreed that the Parties will proceed as follows:

 

  (a) The Sellers will provide the Company with the information and cooperation
that may be reasonably necessary.

 

  (b) The Company will keep the Parties duly informed of any acts, steps and
documents related to the proceedings.

 

  (c) The Parties will be entitled to review, reasonably in advance, any writs
to be presented on the Company’s behalf, and to attend any procedures conducted
in the presence of third parties.

In the event that the third party claim were to succeed and (i) the resolution
implies an effective damage to the Company; (ii) this damage has its origin in a
breach of the Sellers’ Representations and Warranties and (iii) there has

 

18



--------------------------------------------------------------------------------

been no negligence in the defence undertaken by the Company, the Sellers will be
deemed liable and shall pay to the Purchaser the amount of the Indemnity -
always subject to the limitations foreseen in Clause 4.1.- within twenty
(20) calendar days following the date on which the Company is obliged to pay the
third party claimant by virtue of a final administrative or court decision, or
as a result of the temporary enforcement of a judgment, notwithstanding the
outcome of the corresponding appeal.

 

  5.3.3 If the Sellers remain silent for a period of ten (10) days following the
Notification of Breach of the Representations and Warranties, the Purchaser or
the Company will exercise their rights vis-à-vis the third party claim, in the
manner they deem appropriate.

In such event, at the end of the proceedings derived from the third party claim,
or if the Purchaser reaches a transactional agreement with the third party
claimant in the cases where the Purchaser may do so, the Sellers will pay the
Purchaser the Indemnity, always subject to the limitations foreseen in Clause
4.1., within twenty (20) calendar days following the date on which the Company
is obliged to pay the third party claimant by virtue of a final administrative
or court decision, or as a result of the temporary enforcement of a judgment,
notwithstanding the outcome of the corresponding appeal or the provisions
established in the transactional agreement.

 

6. TAXES

The taxes levied, as may be the case, on this Agreement shall be borne by the
Parties pursuant to law.

The Parties declare that this purchase and sale transaction is not included in
the specific events of numbers 1 and 2 of the second paragraph of article 108 of
Act 24/1988, of July 28, Securities Market Act.

This Agreement is not subject to the prohibition contemplated in article 96.3 of
the Commercial Code in force, since the Parties declare that they are not
included in any event of suspension of payments, bankruptcy or insolvency.

 

7. FEES AND EXPENSES

Each Party shall pay the fees of their respective advisors.

 

19



--------------------------------------------------------------------------------

The fees of the attesting Spanish Public Notary further to clause 13 of this
Agreement shall be borne by the Parties in halves.

 

8. COOPERATION

The Parties hereto shall mutually cooperate in performing the operations
contemplated herein and in delivering all documents and instruments that are
considered reasonably necessary or useful by either of the Parties hereto.

 

9. NOTICES

 

9.1 Form

All notices between the Parties in relation to this Agreement or deriving from
it shall be made in person, by mail or by fax. If made by fax, the notices will
be deemed to be valid and binding always provided that the faxes are duly signed
by an authorized representative of the notifying Party. It will not be necessary
to use any specific code. If the notices are made in person they will be
effective as from the moment they are made, if made by fax, as from the receipt
of the confirmation and if made by urgent courier, as from the moment of
delivery by the courier.

 

9.2 Addresses

For the purposes of receipt of notices the Parties have designated the following
addresses:

If made to the Purchaser:

Attention: Mr. William Dengler

Address: 303 Lippincott Centre, Marlton, NJ 08053, United States

Fax: (856) 810- 9407 / 1309

E-mail: WilliamDengler@hillintl.com

If made to the Sellers:

Seller: Mr. José Manuel Albaladejo González

Attention: Mr. José Manuel Albaladejo González

Address: José Echegaray, number 8 Las Rozas (Madrid)

Fax: 916402997

 

20



--------------------------------------------------------------------------------

Seller: Tinsa Tasaciones Inmobiliarias, S.A.

Attention: Mr. Luis Leirado Campo

Address: calle José Echegaray, number 9, Las Rozas (Madrid)

Fax: 913727510

Seller: Caja de Ahorros y Monte de Piedad de Ávila

Attention: Mr. José Manuel Espinosa Herrero

Address: Plaza de Santa Teresa, number 10, (05001) Ávila

Fax: 920252528

Seller: Caja de Ahorros de Murcia

Attention: Mr. Francisco López Iniesta

Address: Gran Vía, number 23, 30005 Murcia

Fax: 968238862

Seller: Caja de Ahorros de la Rioja

Attention: Mr. Francisco Piulats Samperi

Address: Miguel Villanueva, number 9, 26001 Logroño

Fax: 941293190

Seller: Monte de Piedad y Caja General de Ahorros de Badajoz

Attention: Mr. Francisco Javier Chico Avilés

Address: Paseo San Francisco, number 18, 5ª, 06001 Badajoz

Fax: 924214100

Seller: Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de
Burgos

Attention: Mr. Santiago Ruiz Díez

Address: Avda Reyes Católicos, number 1, 09005 Burgos

Fax: 947288210

Seller: Caja Castilla la Mancha Corporación, S.A.

Attention: Mr. Juan José Ávila González

Address: Calle Ocaña, number 1, 45004 Toledo

Fax: 928268883

Seller: Caixa de Aforros de Vigo, Ourense e Pontevedra

Attention: Mr. Javier Gayá Uribe

Address: García Barbón, number 1, 36201 Vigo (Pontevedra)

Fax: 986110887

Seller: Araba Gertu, S.A.

Attention: Mr. José Ignacio Iglesias Lezama

Address: Paseo de la Biosfera, number 6, 01013 Vitoria

Fax: 945162429

 

21



--------------------------------------------------------------------------------

Seller: Invernostra, S.L.U.

Attention: Mr. José María Navarro Lacoba

Address: Camí Son Fangos, number 100 Flat B 2nd Floor, 8th B (Complex Mirall
Balear) 07007 Palma de Mallorca

Fax: 971 408791

Seller: Caixa d’Estalvis de Sabadell

Attention: Mr. Rafael Cañete de Cárdenas

Address: Gràcia, number 17, 08201 Sabadell

Fax: 937275861

Seller: Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja

Attention: Almeida Pérez-Surio

Address: Plaza Basilio Paraíso, number 2, 50008 Zaragoza

Fax: 976214231

Seller: Caja de Ahorros y Monte de Piedad de Segovia

Attention: Mr. Antonio Luis Tapias Domínguez

Address: Avda. Fernández Ladreda, number 8, 40001 Segovia

Fax: 921415160

Seller: Ahorro Corporación, S.A.

Attention: Ms. Blanca Rivilla

Address: Pº Castellana, number 89, Madrid

Fax: 915971995

Seller: Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y
Sevilla

Attention: Mr. Alberto Amador Tobaja

Address: Zaragoza, number 52, 2ª, 41001 Sevilla

Fax: 954502458

Seller: Caja Insular de Ahorros de Canarias

Attention: Mr. Juan Manuel García Falcón

Address: Triana, number 20, 5ª, 35002 Las Palmas

Fax: 928002600

 

9.3 Change of addresses

Any notice sent to the above addresses shall be deemed as having being received
by its addressee unless, before such notice is sent, the addressee had notified
to the other Party a change in the address or of the fax number or e-mail
address.

 

22



--------------------------------------------------------------------------------

9.4 Personal notices. Copies

The communications and notices under this Agreement are to be delivered or
served to and amongst the affected or interested Parties personally.
Notwithstanding this, for the sake of due coordination and order, any
notification served between the Parties will have to be served with a copy to
the Executive. The fact of serving such a copy will not result in the
undertaking of any liability or responsibility by the Executive towards the
other Parties. Any notice served without said copy to the Executive will not be
deemed to have been made under this Agreement.

 

10. PRIOR AGREEMENTS

This Agreement replaces and is the substitute of any former agreements, letters
or instruments between the Parties relating to the subject matter agreed herein.

 

11. ENTIRE AGREEMENT AND AMENDMENTS

This Agreement together with the documents and schedules to which it refers
contains the entire agreement between the Parties relating to the matter subject
matter hereof.

Any amendment of this Agreement shall lack validity and effectiveness unless it
is recorded in writing and formalized by all the Parties hereto.

 

12. NO WAIVER

Failure by either of the Parties to exercise any right deriving from this
Agreement shall not be construed as the waiver of that right by said Party or to
the exercise of the same by that party.

 

13. EXECUTION IN PUBLIC DEED

The parties agree to convert this private agreement into a public deed before
the Notary Public Mr. Enrique Franch Valverde immediately after its execution.

 

23



--------------------------------------------------------------------------------

14. LANGUAGE

This document is signed by the Parties in the Spanish language although,
considering the nationality of the Purchaser, an English translation, not sworn,
is attached, for merely informative purposes, as Annex 14.

 

15. APPLICABLE LAW

This Agreement is commercial and it is governed by its own terms and in the
absence of these by the provisions of the Spanish Commercial Code, Spanish
special legislation, and commercial uses and in the absence of these, by the
Spanish Civil Code.

 

16. JURISDICTION

The Parties, expressly waiving their rights to their own forum, if any, hereby
submit to the Courts and Tribunals of the city of Madrid.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorised representatives in one original counterpart for
it to be executed into a public deed.

The Purchaser:

 

/s/ Irvin E. Richter

Hill International, S.A. Mr. Irvin E. Richter

 

24



--------------------------------------------------------------------------------

The Sellers:

 

/s/ José Manuel Albaladejo González

Mr. José Manuel Albaladejo González

/s/ Luis Leirado Campo

Tinsa Tasaciones Inmobiliarias, S.A. Mr. Luis Leirado Campo

/s/ José Manuel Espinosa Herrero

Caja de Ahorros y Monte de Piedad de Ávila Mr. José Manuel Espinosa Herrero

/s/ Valvanera Marcos Cartelle

Caja de Ahorros de Murcia Ms. Valvanera Marcos Cartelle

/s/ Jorge Albájar Barrón

Caja de Ahorros de la Rioja Mr. Jorge Albájar Barrón

 

25



--------------------------------------------------------------------------------

/s/ José Antonio Marcos Blanco

Monte de Piedad y Caja General de Ahorros de Badajoz Mr. José Antonio Marcos
Blanco

/s/ Santiago Ruiz Díez

Caja de Ahorros y Monte de Piedad del Cículo Católico de Obreros de Burgos
Mr. Santiago Ruiz Díez

/s/ Juan Jóse Ávila González

Caja Castilla La Mancha Corporación, S.A. Mr. Juan Jóse Ávila González

/s/ María Reyes Gil Ferro

Caixa de Aforros de Vigo, Ourense e Pontevedra Ms. María Reyes Gil Ferro

/s/ José Alberto Barrena Llorente

Araba Gertu, S.A. Mr. José Alberto Barrena Llorente

 

26



--------------------------------------------------------------------------------

/s/ Jóse María Navarro Lacoba

Invernostra, S.L.U. Mr. Jóse María Navarro Lacoba

/s/ Francisco Javier Chivato Pérez

Caixa d’Estalvis de Sabadell Mr. Francisco Javier Chivato Pérez

/s/ Santiago Javier Pasamar Berenguer

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja Mr. Santiago
Javier Pasamar Berenguer

/s/ Antonio Luis Tapias Domínguez

Caja de Ahorros y Monte de Piedad de Segovia Mr. Antonio Luis Tapias Domínguez

/s/ Blanca Rivilla Calle

Ahorro Corporacion Financiera S.V., S.A. Ms. Blanca Rivilla Calle

 

27



--------------------------------------------------------------------------------

/s/ Juan Carlos Ollero Pina

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
Mr. Juan Carlos Ollero Pina

/s/ Juan Miguel Amuchástegui Espilla

Caja Insular de Ahorros de Canarias Mr. Juan Miguel Amuchástegui Espilla

 

28



--------------------------------------------------------------------------------

Annex 2

DISCLOSED DOCUMENTATION



--------------------------------------------------------------------------------

Annex 3.1

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

The Sellers make the following Representations and Warranties to the Purchaser
on the date of this Agreement:

 

1. CAPACITY

1.1 Each of the Sellers has full capacity to execute and implement this
Agreement, which does not infringe any legal or administrative provision,
agreement, contract or undertaking by which it is bound and do not require the
consent of any third party.

1.2 Each of the Sellers represent and warrant to the Purchaser that the
execution of this Agreement does not oppose or violate, on its part, any state,
autonomous regional or local legislation applicable to it.

 

2. THE COMPANY

2.1 There are no shareholders’ agreements that could affect the Company.

 

3. SHARES

3.1 The Sellers have full legal title over the Shares, as described in this
Agreement.

3.2 The Shares are free and clear of any kind of restrictions in the exercise of
the rights they represent and of any liens, encumbrances, reservations of
ownership, options and third-party claims, there is no judicial or other
retention upon them, they are not subject to attachment of any kind and their
ownership does not involve the obligation to provide ancillary services.

3.2 Upon transfer of the Shares the Purchaser acquires, as from the date of this
Agreement, all of the political rights inherent to such Shares. In addition, as
stated in Clause 1.3 of the Agreement, by execution of this Agreement, the
Purchaser acquires, as from January 1, 2008, all of the economic rights inherent
to such shares.

3.4 There are no private agreements to impede the free transfer of the Shares or
other public or private impediments to their valid transfer. The Shares are,
under the bylaws of the Company, subject to a specific procedure for transfer
restricting their free transfer. To such effect, the Sellers deliver to the
Purchaser, a certificate issued by the Vice-Secretary of the Board of Directors
of the Company, dated February 15, 2008, evidencing that the covenants in the
bylaws to permit the free transfer of the Shares have been complied with.



--------------------------------------------------------------------------------

4. DIVIDENDS

4.1 No payment or right has accrued or arisen, nor has any agreement been
reached to pay interim dividends charged to the 2007 financial year, or any
other type of remuneration in favour of the Sellers, as owners of the Shares.

4.2 Since July 3, 2007, no profits, reserves or funds have been allocated to the
Company shareholders in any way whatsoever.

 

5. FINANCIAL DATA

5.1 The audited Annual Accounts of the Company dated 31 December 2006 (the
“Annual Accounts”), as deposited with the Madrid Mercantile Register (i) are
accurate and true in all respects, in particular, as to collection of accounts
receivables; (ii) disclose all the assets and liabilities and the financial
obligations existing on such date; and (iii) accurately reflect the net worth,
financial position and results of the Company at such date, in relation to the
period they refer to.

5.2 The Company’s Balance Sheet dated 30 September 2007 (the “Accounting Date”)
(the “Company’s Balance Sheet”), attached as Appendix 5.2 to this Agreement,
(i) is accurate and true in all respects; (ii) discloses all the assets and
liabilities and the financial obligations existing on such date; and
(iii) accurately reflects the net worth, financial position and results of the
Company at such date, in relation to the period it refers to.

5.3 The accounting records of the Company were drawn up according to Spanish law
and generally accepted accounting principles in Spain on the date on which those
were drawn up.

5.4 The Sellers are not aware of any facts not reflected in the Annual Accounts
or the Company’s Balance Sheet that could have a material adverse effect on the
financial position or activity of the Company or its assets.

 

6. CHANGES SINCE THE ACCOUNTING DATE

6.1 Since the Accounting Date, the business of the Company has been carried out
in the ordinary and usual course, without any interruption or alteration in its
nature, scope or manner.

 

7. TAXES

7.1 The Company (i) is up to date in payment of all its tax debts in accordance
with applicable tax regulations, in relation to all taxable events carried out
by the Company and, particularly, during the period not yet statute-barred for
tax purposes, (ii) has duly

 

2



--------------------------------------------------------------------------------

fulfilled all its legal tax obligations, including the filing, in due time and
form, of each and every one of the corresponding tax returns, complying with all
formalities and registrations and (iii) has made and deposited, in due time and
form, each and every one of the tax pre-payments and withholdings.

For these purposes, “tax debt” will refer to any fiscal payment derived from any
tax, levy, contribution or customs duties, as well as from any withholding or
payment on account of any tax, including interest, sanctions and other payment
obligations to the Tax Authorities which must be fulfilled by the Company.

7.2 The Company is not involved in, nor is there any indication suggesting that
it may soon be involved in, any dispute or tax inspection.

 

8. EMPLOYMENT AND SOCIAL SECURITY MATTERS

8.1 The Company has drawn up and signed the employment contracts in full
compliance with all legal and regulatory requirements and in compliance with the
end purpose inherent to the type of contract used in each case. The temporary
status clauses of the temporary employment contracts are correctly founded in
accordance with the regulations applicable to each type of contract.

8.2 No covenant or commitment exists by virtue of which the Company is bound to
pay any severance or compensation whatsoever for contractual resolution in an
amount greater than the corresponding minimum legal severance provided for laws
in each particular case, except for the cases contemplated in section 2.5.7. of
Annex 2.

8.3 The only Collective Bargaining Agreement, covenant or collective agreement
applicable or which should be currently applied to the employees is the Bureau
and Offices Collective Bargaining Agreement for Madrid. The Company fulfils all
obligations contained therein, implementing the same in accordance with the
legislation applicable to each matter, thus precluding the basis for any
administrative or judicial decision whatsoever from which any payment
obligations or obligations of any other type may derive for the Company.

8.4 The Sellers declare that the Company is fully complying with all its
relevant obligations as regards its employees derived from the proper
application of enforceable Spanish laws and/or the applicable Collective
Bargaining Agreement whether from an employment perspective or from a Social
Security perspective, thus precluding the basis for any administrative or
judicial decision whatsoever from which any payment obligations or obligations
of any other type may derive for the Company.

 

3



--------------------------------------------------------------------------------

Specifically, the Company is currently paying the employees’ wages in the proper
manner and amount by virtue of the correct implementation of the Collective
Bargaining Agreement and is up to date in the payment of its Social Security
obligations and has been depositing the same within the legal deadline in the
amounts due for all concepts, fully complying with applicable regulations. No
failure to make payment, delay or deferral payments or deposited contributions
for a lower amount than is due has taken place, nor has any administrative debt
claim for contributions, sanctions or settlements been filed regarding
non-compliance with Social Security obligations.

8.5 The Sellers declare that there are no pending labour and/or social security
obligations as regards the Company’s employees. Neither the Company not its
employees are involved in any employment, social security and/or health and
safety-related administrative, court or arbitration proceedings. There are no
circumstances, which could give rise to such proceedings.

 

9. LICENCES AND AUTHORISATIONS

9.1 The Company has applied for all authorisations, permits and licences
necessary to use and enjoy the properties and facilities where it carries out
its activities, and to exercise these activities as it does at present.

9.2 The Sellers represent that there is no reason to expect either the closure
of the facilities in which the Company carries out its activities, the temporary
suspension of such activities, nor the imposition of any kind of administrative
penalty.

 

10. LITIGATION AND OTHER DISPUTES

10.1 Exception made of the claim mentioned in section 7.1 of Annex 2, neither
the Company nor any person or entity for whom the Company is responsible (i) is
involved in any court or arbitration proceedings of a civil, administrative,
criminal or other nature, either as plaintiff or defendant or in any other
capacity or (ii) is involved in any administrative inspection or sanctioning
proceeding.

10.2 To the Sellers’ best knowledge, there is no fact or circumstance that may
lead to (i) such lawsuits or arbitration, administrative or court proceedings,
(ii) proceedings against administrators, managers or employees (both former and
current) or (iii) proceedings against the Company in relation to any act or
breach for which such administrators, managers, employees or the Company may be
indirectly or vicariously liable.

 

4



--------------------------------------------------------------------------------

11. DATA PROTECTION

The Sellers represent and warrant:

 

  (a) That, either (i) the Company is not responsible, in the sense defined in
Organic Law 15/1999, dated 13 December, on Personal Data Protection (the
“LOPD”), for any Personal Data Files, as defined in the LOPD, or (ii) it is
responsible for Personal Data Files and, in this regard, complies with all the
requirements established in the LOPD and its implementing regulations.

 

  (b) That, either (i) the Company has no access to Personal Data for which
third parties are responsible, as per the LOPD, in order to provide services to
such third parties, or (ii) it has access to Personal Data for which third
parties are responsible in order to provide services to such third parties, in
which case it complies with all the obligations set forth in the LOPD which
affect the Processing Managers.

 

5



--------------------------------------------------------------------------------

Annex 14

English Translation of the Agreement



--------------------------------------------------------------------------------

Appendix 5.2

Balance Sheet of the Company as of September 30, 2007